UNPUBLISHED

UNITED STATES COURT OF APPEALS

FOR THE FOURTH CIRCUIT

UNITED STATES OF AMERICA,
Plaintiff-Appellee,

v.                                                                     No. 95-5564

DAVID MASSIE,
Defendant-Appellant.

Appeal from the United States District Court
for the Western District of Virginia, at Lynchburg.
Samuel G. Wilson, District Judge.
(CR-94-128)

Submitted: February 27, 1997

Decided: March 12, 1997

Before MURNAGHAN, NIEMEYER, and MOTZ, Circuit Judges.

_________________________________________________________________

Affirmed by unpublished per curiam opinion.

_________________________________________________________________

COUNSEL

William R. Light, KILLIS T. HOWARD, P.C., Lynchburg, Virginia,
for Appellant. Robert P. Crouch, Jr., United States Attorney, Thomas
J. Bondurant, Assistant United States Attorney; Thomas E. Booth,
UNITED STATES DEPARTMENT OF JUSTICE, Washington,
D.C., for Appellee.

_________________________________________________________________
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).

_________________________________________________________________

OPINION

PER CURIAM:

David Massie appeals his conviction for conspiracy to distribute
marijuana, 21 U.S.C. § 846 (1994), and his sentence of 262 months
imprisonment. He contends that the evidence was insufficient for a
conviction and that the district court abused its discretion in admitting
evidence that he beat his girlfriend during the conspiracy. With
respect to his sentence, he argues that the district court clearly erred
in finding that he was responsible for more than 50 kilograms of mari-
juana and also erred in sentencing him as a career offender. United
States Sentencing Commission, Guidelines Manual §§ 2D1.1, 4B1.1
(Nov. 1994). We affirm.

Viewed in the light most favorable to the government, Glasser v.
United States, 315 U.S. 60, 80 (1942), the government's evidence
showed that Massie conspired with Wendell Wood in the late 1980's
and early 1990's to buy marijuana in Texas and transport it to Vir-
ginia. Co-conspirator Michael Ramsey bought the marijuana with
money which he received directly from Wood or one of Wood's close
associates. When Ramsey returned to Virginia with the marijuana, he
delivered it to one of Wood's friends, such as Cecil Rucker, who in
turn made deliveries to various people including Massie. Ramsey usu-
ally bought about 100 pounds of marijuana on each trip. However, on
one trip, he bought about 300 pounds of marijuana, paying between
$250,000 to $300,000. The money was supplied by Wood and Mas-
sie. That marijuana purchase was split into two loads for the return
trip. Massie's brother was one of the drivers. He was arrested in Ten-
nessee with 200 pounds of marijuana.

Ramsey, Rucker, and others involved in the conspiracy testified at
the joint trial of Massie and Wood. Ramsey testified that Massie sold
a large part of the marijuana brought in from Texas. Shirley Ann
Jackson, Massie's ex-girlfriend, testified that, at some point while she

                     2
was living with Massie in the fall and early winter of 1991-92, she
saw him receive a delivery of 100 pounds of marijuana. She said that
Massie always kept marijuana on hand for personal use and had fre-
quent visitors with whom he dealt behind closed doors because, he
told her, it would be safer if she did not know what was going on. A
conviction must be sustained if there is substantial evidence to sup-
port it. Id. We have no difficulty in finding that there was sufficient
evidence for a reasonable jury to convict Massie of participation in
the conspiracy.

Massie argues that district court abused its discretion in permitting
testimony about his beating of Shirley Ann Jackson in January 1992
because it was evidence of a bad act unrelated to the conspiracy
which should have been excluded under Fed. R. Crim. P. 404(b). He
also argues that this evidence was more prejudicial than probative.
Fed. R. Crim. P. 403. Rule 404(b) provides that evidence of bad acts
unrelated to the charged offense are not admissible to prove the
defendant's bad character and thereby suggest that the defendant is
guilty of the charged offense. Such evidence is admissible to prove
motive, opportunity, intent, preparation, plan, knowledge, identity, or
absence of mistake or accident. However, acts intrinsic to the crime
charged are not excluded under Rule 404(b). Acts are intrinsic to the
charged offense if they are inextricably intertwined with it, if they are
part of a single criminal incident, or if the other acts are preliminary
to it. United States v. Chin, 83 F.3d 83, 87-88 (4th Cir. 1996).

Here, Jackson's testimony disclosed that the worst part of the beat-
ing occurred after she tried to call the police because Massie was
afraid they would discover his marijuana. She said Massie tied her up,
then called Ramsey and asked him to come and get 75 pounds of mar-
ijuana which were stored in the attic. Consequently, the beating was
intertwined with the drug offense and testimony about it was properly
admitted. See also United States v. Kennedy, 32 F.3d 876, 885-86 (4th
Cir. 1994) (Rule 404(b) not applicable to evidence necessary to com-
plete story of charged offense). Moreover, Jackson's testimony about
the beating was more probative than prejudicial because it corrobo-
rated Ramsey's testimony that he once removed two garbage bags
from Massie's attic while Massie was sitting on top of a woman with
duct tape around her head.

                     3
The evidence bears out the district court's finding that Massie was
responsible for more than 50 kilograms of marijuana (approximately
110 pounds). We also find that the district court correctly sentenced
him as a career offender. Under USSG § 4B1.1, a defendant who is
over eighteen, is involved in drug offense, and has two prior convic-
tions for a controlled substance offense is a career offender and
receives an enhanced sentence. Massie argues that his prior Virginia
convictions for conspiracy with intent to distribute marijuana and pos-
session of marijuana with intent to distribute were not controlled sub-
stance offenses as defined in USSG § 4B1.2* because marijuana is
not classified as a controlled substance in the Virginia statutes.
Instead, it is penalized by a separate statute which went into effect on
July 1, 1980. See Va. Code Ann. § 2-248.1 (Michie 1996). One of
Massie's prior convictions predated the change in the Virginia law
and was without doubt a controlled substance offense. The other was
properly counted as well because Virginia merely changed its method
of controlling marijuana. Cf. United States v. Pinckney, 938 F.2d 519,
522 (4th Cir. 1991) (holding that federal definition of a felony
adopted by the Sentencing Commission controls where charge of pos-
session with intent to distribute marijuana was a misdemeanor under
state law).

Massie's final argument, that the Sentencing Commission exceeded
its statutory authority under 28 U.S.C. § 994(h) (1994) when it
included conspiracy as a predicate offense for career offender status,
has been considered and rejected by this and other circuits. See United
States v. Morsley, 64 F.3d 907, 915 n.6 (4th Cir. 1995), cert. denied,
___ U.S. ___, 64 U.S.L.W. 3467 (U.S. Jan. 8, 1996) (No. 95-6942).

The conviction and sentence are therefore affirmed. We dispense
with oral argument because the facts and legal contentions are ade-
quately presented in the materials before the court and argument
would not aid the decisional process.

AFFIRMED
_________________________________________________________________

*The guideline defines a controlled substance offense as "an offense
under federal or state law prohibiting the manufacture, import, export,
distribution, or dispensing of a controlled substance. . . ." USSG
§ 4B1.2(2).

                    4